Citation Nr: 0522852	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to August 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In November 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by daily nightmares with 
panic-like symptoms, depression, suicidal thoughts and daily 
panic attacks.  His most recent GAF is 50.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued March 2004, apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any medical evidence he had 
that pertains to the claim.  As such, the Board finds that 
the letter satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities. 
38 C.F.R. Part 4. In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal. Id. 

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD:  A noncompensable rating is warranted when a 
mental condition has been diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.  38 C.F.R. Part 4, DC 9411 (2004).  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).  

The veteran is currently rated at 50 percent for his service 
connected PTSD. In order to be entitled to the next highest 
rating of 70 percent, he must experience occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships. The Court has held that the Board's inquiry is 
not necessarily strictly limited to the specific criteria 
found in the VA rating schedule.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Id.

The Evidence

The veteran was granted service connection for PTSD in August 
1984 after VA psychiatric evaluations in May 1984 and June 
1984 found that he had PTSD related to his military service.  
A 30 percent evaluation was assigned.  His rating was reduced 
to 10 percent in November 1986 when examination in October 
1986 showed no evidence of a thought disorder and a tense 
mood.  In May 2000, the veteran requested an increased 
evaluation, and this appeal ensued.  

A July 2000 VA fee basis examination report shows that the 
veteran's claims file was reviewed.  His childhood and 
military history were documented.  On examination, his mood 
was depressed and anxious and he had a constricted affect.  
There were no auditory or visual hallucinations, and no manic 
symptoms.  He was oriented to date and place.  PTSD, chronic, 
severe, was diagnosed.  His GAF was at 65 to 70.  

In March 2001, the veteran's rating was increased to 30 
percent disabling for PTSD.  

The veteran was examined by VA in October 2004.  The examiner 
noted that the veteran's DD 214, claims file and medical 
documentation were reviewed.  His military, medical, and 
psychiatric history were reviewed.  It was noted that he 
veteran has been married three times, and is currently living 
with his third wife.  The veteran is employed, at a county 
veteran's office.  On examination it was noted that the 
veteran has nightmares daily and that he experiences panic-
like symptom during the nightmares.  He was alert and fully 
oriented with logical speech which was sequential and goal-
directed.  He reported his mood as depressed.  He reported 
that he cries openly three times a week by himself.  He 
reported having transient suicidal thoughts and that he has 
daily panic attacks.  He is anxious in closed spaces or in 
crowds.  He reported decreased appetite and libido.  He was 
tearful at times during the examination.  It was noted that 
he has distressing memories and experiences reoccurring 
dreams or nightmares and flashbacks.  It was reported that he 
is avoidant of thoughts, feelings or conversations and is 
withdrawing from significant social activities.  He had a 
restrictive affect and was tearful.  He reported sleep 
disruption with irritability and angry outbursts.  The 
examiner noted that difficulty concentrating had support in 
the mental status examination and hypervigilance and 
exaggerated startle response were present by history.  The 
examiner noted that there was significant impairment in 
social, familial and occupational functioning currently.  The 
examiner pointed out that vocationally, the veteran was in a 
flexible work situation with a county veterans' office where 
he can withdraw and regroup to deal with his panic like 
symptoms.  The diagnosis was, PTSD and the GAF was 50.  

In April 2005, the RO increased the veteran's rating to 50 
percent for his service-connected PTSD.  

Discussion

The relevant psychiatric clinical evidence in the claims file 
reveals that the veteran has intrusive and distressing 
memories of combat experiences, problems with anger and 
hostility, social alienation, and difficulty sleeping.   He 
suffers from nightmares and has daily  panic attacks with 
suicidal ideation.  He has feelings of detachment and social 
isolation, as well as increased reactivity.  The veteran was 
assessed with a GAF score of 50, which indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2004).

The Board finds that the disability picture that has been 
presented more nearly approximates occupational and social 
impairment with deficiencies in most areas.  The GAF score, 
indicates serious symptoms, and serious impairment in social, 
occupational, or school functioning.  The Board notes that 
the veteran has been able to maintain a few relationships 
(with his wife and family); that he has been able to engage 
in employment, although with concessions; that he is 
typically well-oriented; that he is competent to handle VA 
benefit funds; and that he is able to perform activities of 
daily living.  As such, the Board finds that the veteran's 
PTSD meets the criteria for a 70 percent rating.  38 C.F.R. § 
4.130, Code 9411.

The Board notes that the next highest rating of 100 percent 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name. The veteran does not have most of 
these symptoms.  As noted above, the Board is cognizant of 
Mauerhan, supra, wherein the Court held that the Board's 
inquiry is not necessarily strictly limited to the specific 
criteria found in the VA rating schedule.  The criteria set 
forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Id. Here, 
in addition to the absence of most of the type and degree of 
the symptoms, or their effects, that would justify a 100 
percent rating, the veteran's GAF score more nearly 
approximates severe versus total social and industrial 
impairment.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994); Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002). The evidence of record does not reflect frequent 
periods of hospitalization due to PTSD, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Furthermore, the veteran is employed, and the veteran's 
difficulty in maintaining employment is contemplated by the 
rating criteria.  That is, a 70 percent rating takes into 
account significant industrial impairment.  In sum, there is 
no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation for PTSD to 70 percent is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


